Stephen E. Earle MD and
                                                                    Stephen E. Earle MD




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 1, 2014

                                    No. 04-13-00753-CV

                                     Robert SCHRADE,
                                         Appellant

                                              v.

                   Stephen E. EARLE MD and Stephen E. Earle MD PA,
                                     Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-03779
                          Honorable Laura Salinas, Judge Presiding


                                       ORDER
       The Unopposed Motion for Extension of Time to File Reply Brief is GRANTED. The
appellant’s brief is due on May 12, 2014.

It is so ORDERED on this 1st day of May, 2014.

                                                                 PER CURIAM
Attested to:___________________________
               Keith E. Hottle
               Clerk of Court